DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-19 are pending and have been examined in this application.
This is the first action on the merits.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20050050798 A1) to Eakin.
In regards to claim 1, Eakin FIG 10 anticipates a saucer for a flower pot, comprising: a base (Eakin; bottom of 12, bottom portion 16) having a top surface and a bottom surface (Eakin; top and bottom surface of bottom of 12) and adapted to receive and engage a flower pot on the top surface (Eakin; the bottom of 12, bottom portion 16 can support a flower pot on its top surface); a sidewall (Eakin; sidewall of 12) that extends upwardly from an outer perimeter of the base (Eakin; see FIG 10) ; an aperture (Eakin; hole 14, through 16 [0037]) that extends through the base; and a drainage tube (Eakin; 20) having a first end connected to and in communication with the aperture of the base (Eakin; where the tube is connected to 10 which is in communication with 14 of 16) and a second end that dwells in a plane generally perpendicular to the first end (Eakin; 20 can be manipulated such that the second end is perpendicular to first end); spacing members (Eakin; 72) connected to the bottom surface of the base (Eakin; see FIG 10) and configured to create an open space between the bottom surface and a ground surface (Eakin; see where 72 creates a space between base of 12 and the round such that 10 can be placed beneath); wherein the tube extends below and out beyond the base in the open space between the bottom surface and the around surface (Eakin; see where 20 extends below the base of 12 and in the space between the bottom of 12 and the ground).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4183176) to Barfield.
In regards to claim 1, Barfield teaches a saucer for a flower pot, comprising: a base (Barfield; Annotated B1 below) having a top surface and a bottom surface (Barfield; B1 having a top surface and bottom surface) and adapted to receive and engage a flower pot on the top surface (Barfield; B1 below can support a flower pot on its top surface); a sidewall (Barfield; sidewall of 10A) that extends upwardly from an outer perimeter of the base (Barfield; see FIG 3); an aperture that extends through the base (Barfield; within hollow nipple 17A see FIG 3A); and a drainage tube (Barfield; feeder conduit 16A) having a first end connected to and in communication with the aperture of the base and a second end that dwells in a plane generally perpendicular to the first end (Barfield; see FIG 3); a spacing member (Barfield; skirt 35) connected to the bottom surface of the base and configured to create an open space between the bottom surface and a ground surface (Barfield; where skirt 35 creates an open space between base of B1 and 36); wherein the tube extends below and out beyond the base in the open space between the bottom surface and the ground surface (Barfield; see FIG 3 where 16A extends below and out beyond the base B1 in the open space between B1 and 36).

    PNG
    media_image1.png
    514
    615
    media_image1.png
    Greyscale

	Barfield embodiment FIG 3 fails to teach a plurality of spacing members.
Barfield embodiment FIG 1 teaches the plurality of spacing members (Barfield; see multiple 12 in FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify embodiment FIG 3 of Barfield with embodiment FIG 1 such that there are multiple spacing members as opposed to just one skirt 35. This would allow for the conduit 16A to be positioned through multiple locations rather than just one entry/exit opening.

In regards to claim 5, Barfield teaches the saucer of claim 1 wherein a diameter of the first end of the drainage tube is greater than a diameter of the second end of the drainage tube (Barfield; where first open end at 17A has a larger diameter than the second open end at 16A).

In regards to claim 6, Barfield teaches a flower pot saucer, comprising: a base (Barfield; B1) having a top surface and a bottom surface (Barfield; B1 having a top and bottom surface, see FIG 3) and adapted to receive and engage a flower pot on the top surface (Barfield; B1 can support a flower pot on its top surface); an aperture extending through the base (Barfield; 17A); a plurality of spacing members (Barfield; skirt 35) connected to the bottom surface of the base and configured to create an open space between the bottom surface and a ground surface (Barfield; see FIG 3 where 35 creates an open space between B1 and 36); a tube (Barfield; feeder conduit 16A) extending between a first open end and a second open end with a horizontal portion that dwells in a plane parallel to the bottom surface and the second end is generally perpendicular to the first end (Barfield; see first end at 17A and second end at 16A, where the tube 16A and the first end at 17A are parallel to the bottom surface); the first open end being connected to and in communication with the aperture in the base (Barfield; where the first end at 17A is connected to and in communication with the aperture 17A); the tube narrowing inwardly from the first open end to a transition point to form a funnel shape (Barfield; where the portion of 16A attached to 17A is wider and narrows downwardly, forming a funnel shape); and wherein the tube extends in the open space between the bottom surface and the ground surface (Barfield; see FIG 3 where 16A extends below and out beyond the base B1 in the open space between B1 and 36).
Barfield embodiment FIG 3 fails to teach a plurality of spacing members.
Barfield embodiment FIG 1 teaches the plurality of spacing members (Barfield; see multiple 12 in FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify embodiment FIG 3 of Barfield with embodiment FIG 1 such that there are multiple spacing members as opposed to just one skirt 35. This would allow for the conduit 16A to be positioned through multiple locations rather than just one entry/exit opening.

In regards to claim 7, Barfield teaches the flower pot saucer of claim 6 wherein the tube (Barfield; 16A) is curved (Barfield; at transition point where 16A is bent) such that the first open end and second open end lie in generally perpendicular planes (Barfield; see FIG 3 where the first open end at 17A is perpendicular to second open end at 16A) and the tube extends below and beyond the base and extends out beyond the base (Barfield; see FIG 3 where 16A extends below and out beyond the base B1 in the open space between B1 and 36).

In regards to claim 8, Barfield teaches the flower pot saucer of claim 7 wherein the transition point (Barfield; bent portion of conduit 16A FIG 3) is positioned where the tube transitions from a generally vertical orientation to a generally horizontal orientation (Barfield; see FIG 3 where the conduit 16A is bent from a vertical orientation to a horizontal orientation).

In regards to claim 9, Barfield teaches the flower pot saucer of claim 6 wherein the first open end having a larger diameter than the second open end (Barfield; where first open end at 17A has a larger diameter than the second open end at 16A).

In regards to claim 12, Barfield teaches the flower pot saucer of claim 6 further comprising a flower pot positioned on top of the base such that water can pass from the flower pot and through the aperture in the base (Barfield; see FIG 3 where interior of 10A represents the flower pot on top of base B1 such that water can drain through 17A).

In regards to claim 14, Barfield teaches the flower pot saucer of claim 6 further comprising a sidewall (Barfield; sidewall of 10A) extending upwardly from the top surface of the base (Barfield; B1, see FIG 3).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4183176) to Barfield in view (CH 697678 B1) to Gloor.
In regards to claim 2, Barfield teaches the saucer of claim 1 wherein the spacing members are wheels.
Gloor teaches wherein the spacing members are wheels (Gloor; rollers 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the spacing members of Barfield such that they are wheels. Wheels would provide greater mobility for the device of Barfield, allowing users to move the device without needing to pick up any heavy potted plants in order to transport it from one area to another.

 In regards to claim 13, Barfield teaches the flower pot saucer of claim 6 wherein each of the plurality of spacing members is a wheel.
Gloor teaches each of the plurality of spacing members is a wheel (Gloor; rollers 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the spacing members of Barfield such that they are wheels. Wheels would provide greater mobility for the device of Barfield, allowing users to move the device without needing to pick up any heavy potted plants in order to transport it from one area to another.


Claim 3, 4, 10, 11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4183176) to Barfield in view of (US 20050086863 A1) to Brutsche III.
In regards to claim 3, Barfield teaches the saucer of claim 1, but fails to teach wherein a screen is associated with the aperture and adapted to prevent clogging objects from entering the aperture.
Brutsche embodiment FIG 4B teaches wherein a screen (Brutsche; Screen 416) is associated with the aperture (Brutsche; drain 414) and adapted to prevent clogging objects from entering the aperture (Brutsche; [0046] where the screen 416 is used to retain soil, thereby prevent soil from entering the drain which could clog it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barfield such that it has a screen associated with the aperture as taught by embodiment FIG 4B of Brutsche. Having a screen assists in preventing soil and debris from clogging the drain.

In regards to claim 4, Barfield teaches the saucer of claim 1 wherein the base (Barfield; B1), the sidewall (Barfield; sidewall of 10A), and aperture (Barfield; 17A) are molded, one piece construction (Barfield see FIG 3).
Barfield fails to explicitly teach wherein the drainage tube is additionally molded, one piece construction.
Brutsche embodiment FIG 4B or FIG 7 teaches wherein the base (Brutsche; lower end 406) (Brutsche; 766), sidewall (Brutsche; sidewall 402) (Brutsche; 752), and tube (Brutsche; conduit 418) (Brutsche; 768) are molded, one piece construction (Brutsche; the piece is integral, see FIG 4B) (Brutsche; the piece is integral, see FIG 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Barfield a one piece construction as taught by Brutsche embodiments FIG 4B or 7. Making the device one-piece would eliminate an excess of parts for the user such that they do not have to assemble the device.

In regards to claim 10, Barfield teaches the flower pot saucer of claim 6, but fails to teach it further comprising the second open end having a hose attachment.
Brutsche teaches the second open end (Brutsche; exit 770) having a hose attachment (Brutsche; [0053] fitting 722).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hose fitting at the second end as taught by Brutsche. This allows the tube of Barfield to be extended to whichever length is most desirable for the application.

In regards to claim 11, Barfield as modified by Brutsche teaches the flower pot saucer of claim 10 further comprising a hose (Brutsche; [0053] where the fitting 722 is provided for connecting a hose or other tubing to conduct water away) attached to the hose attachment (Brutsche; fitting 722) (Brutsche; see FIG 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barfield as modified by Brutsche such that it has a hose connected to the fitting. This allows the tube of Barfield to be extended to whichever length is most desirable for the application.



In regards to claim 15, Barfield teaches the flower pot saucer of claim 6, but fails to teach it further comprising a screen covering the aperture.
Brutsche embodiment FIG 4B teaches a screen (Brutsche; screen 416) covering the aperture (Brutsche; 414).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barfield such that it has a screen associated with the aperture as taught by embodiment FIG 4B of Brutsche. Having a screen assists in preventing soil and debris from clogging the drain.

In regards to claim 16, Barfield as modified by Brutsche teaches the flower pot saucer of claim 15, but fails to teach wherein the screen is affixed to the bottom surface of the base.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute a screen disposed over the opening with a screen affixed over the opening, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007) and since such a modification lacks any disclosed criticality (specification page 2, lines 2-34, the screen can equally be affixed or disposed over the opening). 
The motivation for doing so would be to ensure the screen does not move away from the drainage hole when moving a pot around, filling it with soil, or tending to the plant within.

In regards to claim 17, Barfield as modified by Brutsche teaches the flower pot saucer of claim 15 wherein the screen (Brutsche; Screen 416) is disposed on a surface of the base (Brutsche; opposing surface of 766) that defines an interior surface of the aperture (Brutsche; the opposing surface of 766 being an interior surface of the aperture within the device).

In regards to claim 18, Barfield teaches the flower pot saucer of claim 6 wherein the base (Barfield; B1), the sidewall (Barfield; sidewall of 10A), and the aperture (Barfield; 17A) are molded, one piece construction (Barfield; see FIG 3).
Barfield fails to teach wherein the base, sidewall, and tube are molded, one piece construction.  
Brutsche embodiment FIG 4B or FIG 7 teaches wherein the base (Brutsche; lower end 406) (Brutsche; 766), sidewall (Brutsche; sidewall 402) (Brutsche; 752), and tube (Brutsche; conduit 418) (Brutsche; 768) are molded, one piece construction (Brutsche; the piece is integral, see FIG 4B) (Brutsche; the piece is integral, see FIG 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Barfield a one piece construction as taught by Brutsche embodiments FIG 4B or 7. Making the device one-piece would eliminate an excess of parts for the user such that they do not have to assemble the device.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4183176) to Barfield in view of (US 20050086863 A1) to Brutsche III and (CH 697678 B1) to Gloor.
In regards to claim 19, Barfield teaches a flower pot saucer, comprising: a base (Barfield; B1) having a top surface and a bottom surface (Barfield; B1 having a top and bottom surface, see FIG 3) and adapted to receive and engage a flower pot on the top surface (Barfield; B1 can support a flower pot on its top surface); an aperture (Barfield; 17A) extending through the base (Barfield; see FIG 3) a spacing member (Barfield; skirt 35) that are configured to create an open space between the bottom surface and a ground surface (Barfield; see FIG 3 where 35 creates an open space between B1 and 36); a tube (Barfield; feeder conduit 16A) extending between a first open end and a second open end (Barfield; see first end at 17A and second end at 16A, where the tube 16A and the first end at 17A are parallel to the bottom surface, wherein the tube is curved (Barfield; at bent portion of 16A) such that the first open end and second open end lie in generally perpendicular planes and the tube extends below and beyond the base and extends out beyond the base within the open space between the bottom surface and the around surface (Barfield; see FIG 3 where 16A extends below and out beyond the base B1 in the open space between B1 and 36); the first open end being connected to and in communication with the aperture in the base (Barfield; where the first end at 17A is connected to and in communication with the aperture 17A); the tube narrowing inwardly from the first open end to a transition point (Barfield; bent portion of conduit 16A) to form a funnel shape (Barfield; where the portion of 16A attached to 17A is wider and narrows downwardly, forming a funnel shape), wherein the transition point is positioned where the tube transitions from a generally vertical orientation to a generally horizontal orientation (Barfield; see FIG 3 where the tube transitions from vertical to horizontal at bent portion of 16A).
Barfield fails to teach a screen covering the aperture; and the second open end having a hose attachment.
Brutsche teaches a screen (Brutsche; screen 416) covering the aperture (Brutsche; 414); and the second open end having a hose attachment (Brutsche; fitting 722) (Brutsche; see FIG 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barfield such that it has a screen covering the aperture and a hose attachment as taught by Brutsche. The screen prevents clogging of the tube and aperture, and the hose attachment would allow for the conduit of Barfield to be extended to whichever length is most desirable for the application.
Barfield as modified by Brutsche fail to teach a plurality of wheels connected to the bottom surface of the base that are configured to create an open space between the bottom surface and a ground surface
Gloor teaches a plurality of wheels (Gloor; rollers 2) connected to the bottom surface of the base that are configured to create an open space between the bottom surface and a ground surface (Gloor; rollers 2 create space between bottom surface and a ground to transport pots from place to place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the spacing members of Barfield such that they are wheels. Wheels would provide greater mobility for the device of Barfield, allowing users to move the device without needing to pick up any heavy potted plants in order to transport it from one area to another.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9185853 B1 to Ascherman is a nested plant pot assembly for hydroponic growing, and has a base, sidewalls, spacers, and a tube structure to drain water.
US 6047499 A to Staas is a plant saucer with a drainage port and tube.
US 0603492 A to Waterer is a pot with a drainage tube and aperture beneath a perforated spacer.
US 2983076 A to Merrill is a hydroponic growing device that drains water through a tube.
US 20060277825 A1 to Sanders also drains water through a tube.
US 20050050798 A1 to Eakin also drains water through a tube.
US 20160128282 A1 to Halferty drains water through a tube and has wheels on the base of the planter tray.
US 6655084 B1 to Missry, US D555389 S to Kershaw, and US 6594951 B1 to Reynolds all have planter trays with wheels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        


/EBONY E EVANS/Primary Examiner, Art Unit 3647